— Order of the Appellate Term of the Supreme Court in the First Judicial Department, entered on or about July 14, 2009, which, insofar as appealed from, affirmed the judgment of the Civil Court of the City of New York, New York County (Pam B. Jackman-Brown, J), entered on or about February 6, 2008, after a nonjury trial,, inter alia, denying petitioner’s request for use and occupancy damages, unanimously affirmed, without costs.
Under the circumstances of this case, including respondent’s limited financial circumstances, the Civil Court acted within its discretion in denying an award of an additional amount of use and occupancy permitted by the statute (RPAPL 753 [2]). Concur — Tom, J.P., Mazzarelli, Renwick, Freedman and Manzanet-Daniels, JJ. [Prior Case History: 24 Misc 3d 135(A), 2009 NY Slip Op 51490(U).]